                                           Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FRANK J. FODERA, JR., et al.,                    Case No. 19-cv-05072-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                  v.                                        DISMISS THE SIXTH CAUSE OF
                                   9
                                                                                            ACTION IN THE SECOND AMENDED
                                  10       EQUINOX HOLDINGS, INC., et al.,                  COMPLAINT
                                                        Defendants.                         Re: Dkt. No. 28
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs Frank J. Fodera, Jr. and Michael M. Bonella filed this class action lawsuit against

                                  14   their employer Equinox Holdings, Inc. (“Equinox”), alleging violation of various California Labor

                                  15   Code sections and related claims. Equinox moves to dismiss the sixth cause of action for failure

                                  16   to furnish accurate wage statements pursuant to California Labor Code section 226(a) because it is

                                  17   insufficiently pleaded, derivative of the other causes of action, and will lead to double recovery.

                                  18   For the reasons set forth below, the motion is DENIED.1

                                  19                                            BACKGROUND

                                  20           Equinox owns and operates luxury health clubs throughout California. Second Amended

                                  21   Class Action Complaint (“SAC”) [Dkt. No. 24] ¶ 17. It employs plaintiffs as non-exempt group

                                  22   fitness instructors and personal trainers. Id. ¶ 18. Plaintiffs allege that they “often worked more

                                  23   than 40 hours in a workweek and more than 8 hours in a workday.” Id. ¶ 21.

                                  24           Equinox’s policies provided that plaintiffs were to be paid at an hourly rate for clocked-in

                                  25   time and on a piece-rate basis for completing certain tasks. Id. ¶¶ 22–23. It also regularly

                                  26   “permitted Plaintiffs and Class Members to perform a wide range of unpaid, off-the-clock work.”

                                  27
                                       1
                                  28     Pursuant to Civil Local Rule 7-1(b), I found this motion appropriate for disposition without oral
                                       argument and vacated the hearing scheduled on July 8, 2020. Dkt. No. 33.
                                          Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 2 of 9




                                   1   Id. ¶ 24. Off-the-clock tasks included “session related activities,” such as “interacting with clients

                                   2   outside of personal training and group fitness sessions, creating calendars, and preparing client

                                   3   programs,” as well as other work such as “manually scheduling work-related meetings,

                                   4   corresponding with supervisors, and contacting prospective customers.” Id. ¶¶ 24–25 (internal

                                   5   quotation marks omitted).

                                   6          Plaintiffs allege that Equinox neither paid them for time spent performing off-the-clock

                                   7   work nor counted those hours for purposes of calculating overtime. Id. ¶ 26. Instead, Equinox

                                   8   “discouraged and/or prohibited [them] from recording all time they worked preforming session

                                   9   related activities and other off-the-clock work.” Id. ¶ 28. For example, Equinox’s Personal

                                  10   Trainer Compensation Plan states that personal trainers “should spend no more than two to three

                                  11   (2-3) hours per week on session related activities” and that personal trainers “must speak with

                                  12   management if they feel they need to spend more than two to three hours per week on
Northern District of California
 United States District Court




                                  13   programming.” Id. (internal quotation marks omitted).

                                  14          But in practice, plaintiffs found that it was not possible to perform all of the programming

                                  15   that Equinox required within the allotted two to three hours per week—and that is without

                                  16   considering other so-called “session related activities,” such as corresponding with clients. Id.

                                  17   Plaintiffs describe at least two occasions when they were told by a manger or supervisor not to

                                  18   record any time spent on session related activities. Id. Consequently, they allege that Equinox’s

                                  19   records did not reflect all hours worked. Id.

                                  20          Plaintiffs originally filed this class action in Alameda County Superior Court, on behalf of

                                  21   themselves and “all similarly situated current and former employees who worked for [Equinox] as

                                  22   non-exempt employees within the State of California within the four years preceding the filing of

                                  23   this lawsuit.” Id. ¶ 16. They bring a total of eight causes of action for violations of: (i) California

                                  24   Labor Code section 1194 (failure to pay minimum wage); (ii) Labor Code sections 510 and 1194

                                  25   (failure to pay overtime wages); (iii) Labor Code sections 226.7 and 512(a) (failure to provide

                                  26   meal periods); (iv) Labor Code section 226.7 (failure to provide rest periods); (v) Labor Code

                                  27   section 226.2 (failure to pay for rest and recovery periods); (vi) Labor Code section 226(a) (failure

                                  28   to furnish accurate wage statements); (vii) Labor Code sections 201 and 202 (failure to pay wages
                                                                                          2
                                          Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 3 of 9




                                   1   earned at termination or discharge); and (viii) California Business and Professions Code section

                                   2   17200 (Unfair Competition Law, “UCL”).

                                   3           In their sixth cause of action for violation of California Labor Code section 226(a), they

                                   4   allege that Equinox either recklessly or intentionally failed to provide complete and accurate wage

                                   5   statements. SAC ¶ 92. The deficiencies include, but are not limited to: “the actual number of

                                   6   hours worked each workday and workweek by Plaintiffs and Class Members, when Plaintiffs and

                                   7   Class Members took required meal and rest periods, meal and rest period premiums that were

                                   8   owed to Plaintiffs and Class Members, and the number of piece-rate units earned and any

                                   9   applicable piece rate.” Id.; see also id. ¶ 38 (alleging their section 226(a) claim is derivative of

                                  10   other wage and hour violations). As a result of this unlawful conduct, they allege that they are

                                  11   entitled to damages or penalties. Id. ¶ 93.

                                  12           After removing the case to this court, Equinox filed a motion to dismiss the sixth cause of
Northern District of California
 United States District Court




                                  13   action. See Motion to Dismiss Plaintiffs’ Second Amended Complaint (“MTD”) [Dkt. No. 28].

                                  14                                           LEGAL STANDARD

                                  15           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  16   if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal

                                  17   under Rule 12(b)(6) is proper when the complaint either (1) lacks a cognizable legal theory or (2)

                                  18   fails to allege sufficient facts to support a cognizable legal theory.” Somers v. Apple, Inc., 729

                                  19   F.3d 953, 959 (9th Cir. 2013). To survive a 12(b)(6) motion, the plaintiff must allege “enough

                                  20   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                  21   544, 556 (2007). A claim is facially plausible when the plaintiff pleads facts that “allow the court

                                  22   to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

                                  23   v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). There must be “more than a sheer

                                  24   possibility that a defendant has acted unlawfully.” Id. While courts do not require “heightened

                                  25   fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above

                                  26   the speculative level.” Twombly, 550 U.S. at 555, 570.

                                  27           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  28   court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the
                                                                                           3
                                            Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 4 of 9




                                   1   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). Factual allegations can

                                   2   be disregarded, however, if contradicted by the facts established by reference to documents

                                   3   attached as exhibits to the complaint. Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th

                                   4   Cir. 1987). The court is not required to accept as true “allegations that are merely conclusory,

                                   5   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536

                                   6   F.3d 1049, 1055 (9th Cir. 2008). If the court dismisses the complaint, it “should grant leave to

                                   7   amend even if no request to amend the pleading was made, unless it determines that the pleading

                                   8   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127

                                   9   (9th Cir. 2000). In making this determination, the court should consider factors such as “the

                                  10   presence or absence of undue delay, bad faith, dilatory motive, repeated failure to cure

                                  11   deficiencies by previous amendments, undue prejudice to the opposing party and futility of the

                                  12   proposed amendment.” Moore v. Kayport Package Express, 885 F.2d 531, 538 (9th Cir. 1989).
Northern District of California
 United States District Court




                                  13                                             DISCUSSION

                                  14   I.      THE WAGE STATEMENT CLAIM IS SUFFICIENTLY PLEADED
                                  15           “To recover penalties under section 226(e), an employee must demonstrate three elements:

                                  16   (1) a failure to include in the wage statement one or more of the required items from section

                                  17   226(a); (2) that failure was ‘knowing and intentional’; and (3) a resulting injury.” Brewer v. Gen.

                                  18   Nutrition Corp., No. 11-CV-3587-YGR, 2015 WL 5072039, at *5 (N.D. Cal. Aug. 27, 2015).

                                  19           For the first element, section 226(a) itemizes nine pieces of information which California

                                  20   employers must include in a wage statement. It provides that “[a]n employer . . . shall furnish to

                                  21   his or her employee . . . an accurate itemized statement in writing showing:
                                                      (1) gross wages earned, (2) total hours worked by the employee, (3)
                                  22                  the number of piece-rate units earned and any applicable piece rate if
                                                      the employee is paid on a piece-rate basis, (4) all deductions ..., (5)
                                  23                  net wages earned, (6) the inclusive dates of the period for which the
                                                      employee is paid, (7) the name of the employee and only the last four
                                  24                  digits of his or her social security number or an employee
                                                      identification number other than a social security number, (8) the
                                  25                  name and address of the legal entity that is the employer, and (9) all
                                                      applicable hourly rates in effect during the pay period and the
                                  26                  corresponding number of hours worked at each hourly rate by the
                                                      employee.
                                  27
                                       Cal. Labor Code § 226(a).
                                  28
                                                                                         4
                                           Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 5 of 9




                                   1            To plead the second and third elements, a plaintiff must allege an injury due to the

                                   2   “knowing and intentional failure by an employer to comply with subdivision (a).” Id. § 226(e)(1).

                                   3   Section 226 was amended in 2013 to provide a presumption of injury when certain categories of

                                   4   information are omitted from a wage statement:
                                                      An employee is deemed to suffer injury for purposes of this
                                   5                  subdivision if the employer fails to provide accurate and complete
                                                      information as required by any one or more of items (1) to (9),
                                   6                  inclusive, of subdivision (a) and the employee cannot promptly and
                                                      easily determine from the wage statement alone one or more of the
                                   7                  following:
                                                      (i) The amount of the gross wages or net wages paid to the employee
                                   8                  during the pay period or any of the other information required to be
                                                      provided on the itemized wage statement pursuant to items (2) to (4),
                                   9                  inclusive, (6), and (9) of subdivision (a).
                                  10   Id. § 226(e)(2)(B)(i) (emphasis added).2 “In short, while the statute requires nine categories of

                                  11   information to be included in a wage statement, injury is only presumed if one of five specific

                                  12   categories is omitted, and, even then, only if a reasonable person would be unable to readily
Northern District of California
 United States District Court




                                  13   ascertain the missing information without reference to other documents or information.”

                                  14   Maldonado v. Epsilon Plastics, Inc., 22 Cal. App. 5th 1308, 1335 (2018), review denied (Aug. 22,

                                  15   2018).

                                  16            Plaintiffs sufficiently state a claim under section 226(a) for failure to provide the total

                                  17   hours worked on the wage statements due to Equinox’s policy and practice of discouraging

                                  18   plaintiffs and class members from recording certain tasks for which they were then not paid. SAC

                                  19   ¶ 28. They allege that the wage statements were deficient in showing “the actual number of hours

                                  20   worked each workday and workweek by Plaintiffs and Class Members, when Plaintiffs and Class

                                  21   Members took required meal and rest periods, meal and rest period premiums that were owed to

                                  22   Plaintiffs and Class Members, and the number of piece-rate units earned and any applicable piece

                                  23   rate.” Id. ¶ 92.

                                  24            Because they allege that information required by subdivision (e)(2)(B)(i) of section 226

                                  25   was omitted from their wage statements, injury is presumed because they could not “promptly and

                                  26
                                  27   2
                                         It further explains that “[f]or purposes of this paragraph, ‘promptly and easily determine’ means
                                  28   a reasonable person would be able to readily ascertain the information without reference to other
                                       documents or information.” Cal. Labor Code § 226(e)(2)(C).
                                                                                           5
                                             Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 6 of 9




                                   1   easily determine” that information “from the wage statement alone.” See Cal. Lab. Code §

                                   2   226(e)(2)(B)(i) (injury is presumed if one of five specific categories from subdivision (a) is

                                   3   omitted, including total hours worked under subdivision (a)(2) and number of hours worked at

                                   4   each hourly rate under subdivision (a)(9)); Daugherty v. SolarCity Corp., No. C 16-05155 WHA,

                                   5   2017 WL 386253, at *7 (N.D. Cal. Jan. 26, 2017) (acknowledging presumption of injury under

                                   6   section 226 based on 2013 amendments).3

                                   7            They also plausibly plead that Equinox’s wage statement violation was intentional by

                                   8   describing specific instances over several years in which managers or supervisors instructed

                                   9   named plaintiffs not to report their off-the-clock work. Id. ¶¶ 28, 38; see Amey v. Cinemark USA

                                  10   Inc., No. 13-CV-05669-WHO, 2018 WL 3956326, at *6 (N.D. Cal. Aug. 17, 2018) (“If deficient

                                  11   wage statements were issued over several years to multiple employees, their issuance cannot be

                                  12   excused as inadvertence or mistake.”).
Northern District of California
 United States District Court




                                  13            The sixth cause of action for wage statement violations under section 226(a) is sufficiently

                                  14   pleaded.

                                  15   II.      DERIVATIVE LIABILITY THEORY AND DOUBLE RECOVERY

                                  16            Relying on the California Court of Appeal’s decision in Maldonado, Equinox argues that

                                  17   even if plaintiffs’ section 226 claim is sufficiently pleaded, it is “wholly derivative of their off-the-

                                  18   clock claims, as well as their meal period, rest period, and rest and recovery period claims” and

                                  19   therefore would lead to impressible “double recovery.” MTD 11.

                                  20            Following bench trial in Maldonado, the Los Angeles County Superior Court awarded

                                  21   damages for unpaid overtime and penalties for inaccurate wage statements. The Court of Appeals

                                  22   reversed, finding a “failure to pay overtime at the appropriate rate” does not also generate “a wage

                                  23   statement injury justifying the imposition of wage statement penalties,” otherwise “an apparent

                                  24

                                  25   3
                                         Equinox relies on Johnson v. Serenity Transportation, Inc., 141 F.Supp.3d 974, 1004 (N.D. Cal.
                                  26   2015) to argue that missing information from a wage statement is not cognizable injury. MTD 15.
                                       However, Johnson is no longer good law because it relied on the authority that predated the 2013
                                  27   amendments to section 226. Defense counsel in Daugherty were criticized for relying on Johnson
                                       without disclosing that it was no longer good law. 2017 WL 386253, at *7 n.4 (“Johnson post-
                                  28   dated the amendment to Section 226, but it applied the older standard when evaluating conduct
                                       that pre-dated the amendment. Johnson does not reflect the present state of the law.”).
                                                                                        6
                                          Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 7 of 9




                                   1   unintentional double recovery” would result. 22 Cal. App. 5th at 1336.

                                   2          The court analyzed the statutory language of section 226, drawing a distinction between

                                   3   the term “earned” and the term “worked.” Id. Subdivisions (a)(1) and (5) require the employer to

                                   4   provide information regarding the “gross wages earned” and “net wages earned,” but “these two

                                   5   categories are excluded from subdivision (e)(2)(B)(i)’s list of those categories whose omission

                                   6   gives rise to a presumption of injury.” Id. (emphasis in original). In contrast, subdivisions (a)(2)

                                   7   and (9) refer to the “total hours worked,” and “number of hours worked at each hourly rate.” Id.

                                   8   “These categories are included in subdivision (e)(2)(B)(i)—if they are excluded from the wage

                                   9   statement, injury must be presumed.” Id. Accordingly, the court found that this shows “[t]here is

                                  10   [] clearly a significance to the Legislature’s decision that injury is not presumed when a wage

                                  11   statement fails to include wages ‘earned’ but is presumed when the wage statement fails to include

                                  12   hours ‘worked at’ a particular rate.” Id. Therefore, it concluded, “only the absence of the hours
Northern District of California
 United States District Court




                                  13   worked will give rise to an inference of injury; the absence of accurate wages earned will be

                                  14   remedied by the violated wage and hour law itself.” Id. at 1337 (emphasis in original).

                                  15          Plaintiffs in Maldonado argued that the wage statements did not properly indicate the ninth

                                  16   and tenth hours they worked as overtime, a claim that the court found can be remedied by the

                                  17   violated wage and hour law addressing unpaid overtime. Id. at 1334. Specifically, “there was no

                                  18   suggestion that the wage statements were inaccurate due to time clock rounding or the fact that the

                                  19   meal period was simply included in 12 hours of paid work, rather than separately itemized.” Id. at

                                  20   1334 n.14.

                                  21          The allegations here are different from the facts in Maldonado. Here, plaintiffs allege that

                                  22   the wage statements do not reflect all hours that they worked. SAC ¶ 28. This is precisely the

                                  23   type of section 226 claim that Maldonado court approved of because it does not run into the

                                  24   problem of double recovery; rather, it would be entitled to an inference of injury pursuant to

                                  25   subdivision (e)(2)(B)(i). See Kastler v. Oh My Green, Inc., No. 19-CV-02411-HSG, 2019 WL

                                  26   5536198, at *9 (N.D. Cal. Oct. 25, 2019) (finding defendant’s double recovery argument based on

                                  27   Maldonado unconvincing and concluding plaintiff sufficiently alleged a section 226 claim for

                                  28   failure to provide the total hours worked on wage statements due to the automatic deduction
                                                                                         7
                                          Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 8 of 9




                                   1   policy); Castillo v. Bank of Am. Nat'l Ass'n, No. SA CV 17-0580, 2019 WL 7166055, at *8 (C.D.

                                   2   Cal. Oct. 29, 2019) (distinguishing Maldonado and rejecting defendant’s argument that the wage

                                   3   statement claim based on unpaid wages violation fails as a matter of law).

                                   4          Equinox also argues that plaintiffs’ section 226 claim is “wholly derivative” of other

                                   5   claims. That is not sufficient grounds for dismissal at this point. Courts in this District have

                                   6   repeatedly found that section 226 claims are adequately pleaded even if they are derivative of

                                   7   other wage and hour claims. See, e.g., Johnson v. Q.E.D. Envtl. Sys. Inc., No. 16-CV-01454-

                                   8   WHO, 2016 WL 4658963, at *4 n.1 (N.D. Cal. Sept. 7, 2016) (“Because Johnson sufficiently

                                   9   alleges his first two claims for missed meal and rest breaks and failure to pay overtime, and

                                  10   Johnson’s third claim for failure to provide accurate written wages is derivative of his first two

                                  11   claims, QED’s motion to dismiss the third claim is DENIED.”); Suarez v. Bank of Am. Corp., No.

                                  12   18-CV-01202-MEJ, 2018 WL 3659302, at *13 (N.D. Cal. Aug. 2, 2018) (denying motion to
Northern District of California
 United States District Court




                                  13   dismiss plaintiff’s wage statement claim that was based on underlying claims for missing meal and

                                  14   rest period and unrecorded overtime). The adequacy of plaintiffs’ other causes of action are not

                                  15   challenged here.

                                  16          Equinox cites to several post-Maldonado decisions within the Ninth Circuit in support of

                                  17   its derivative liability argument. See MTD 12–13. The two referenced cases from this District are

                                  18   inapposite. Both were decided on motions for preliminary approval of class settlement, not a

                                  19   motion to dismiss. See Caudle v. Sprint/United Mgmt. Co., No. C 17-06874 WHA, 2019 WL

                                  20   2716291 (N.D. Cal. Jun. 28, 2019); Vikram v. First Student Mgmt., LLC, No. 17-CV-04656-

                                  21   KAW, 2019 WL 1084169 (N.D. Cal. Mar. 7, 2019). And in both cases, the court found that there

                                  22   was “a substantial risk” plaintiffs’ wage statement penalties would be denied and therefore

                                  23   credited defendants’ good faith defenses in approving the class settlement amount. See Caudle,

                                  24   2019 WL 2716291, at *8; Vikram, 2019 WL 1084169, at *17–18.

                                  25          As plaintiffs correctly point out, those courts did not dismiss the wage statement claims;

                                  26   instead they certified a class that brought overtime and unlawful deductions claims, along with

                                  27   wage statement claims characterized as “derivative”. See Caudle, 2019 WL 2716291, at *1;

                                  28   Vikram, 2019 WL 1084169, at *5. Contrary to Equinox’s interpretation, these cases do not
                                                                                         8
                                          Case 3:19-cv-05072-WHO Document 34 Filed 07/13/20 Page 9 of 9




                                   1   suggest that dismissal of derivate wage statement claims is appropriate at the pleadings stage.

                                   2          As discussed above, plaintiffs’ section 226 claim is sufficiently pleaded and, at this stage,

                                   3   can proceed even if it is derivative of other wage and hour claims. It does not run into the problem

                                   4   of double recovery discussed in Maldonado.

                                   5                                            CONCLUSION

                                   6          For the foregoing reasons, Equinox’s motion to dismiss is DENIED.

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 13, 2020

                                   9

                                  10
                                                                                                    William H. Orrick
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
